NOT FOR PUBLICATION                       FILED
                        UNITED STATES COURT OF APPEALS                     JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: MADELINE YVETTE DAVIS,                       No.   17-60058

                   Debtor.                          BAP No. 16-1430

------------------------------
                                                    MEMORANDUM*
MADELINE YVETTE DAVIS,

                   Appellant,

  v.

BANK OF AMERICA, N.A.,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Taylor, Kurtz, and Lafferty, Bankruptcy Judges, Presiding

                                 Submitted January 16, 2018**

Before:        REINHARDT, TROTT, and HURWITZ, Circuit Judges.

       Chapter 7 debtor Madeline Yvette Davis appeals pro se from the judgment



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

dismissing Davis’s adversary proceeding. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions, and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly dismissed Davis’s adversary proceeding

because Davis lacks standing to pursue claims that are property of the bankruptcy

estate. See 11 U.S.C. § 323; Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447,

1451 n.2 (9th Cir. 1994) (Chapter 7 trustee is the representative of the debtor’s

estate, and therefore the only party with standing to administer estate assets);

Canatella v. Towers (In re Alcala), 918 F.2d 99, 102 (9th Cir. 1990) (causes of

action which accrued before a Chapter 7 petition is filed are part of the estate

vested in the trustee).

      To the extent Davis seeks to appeal the order granting relief from the

automatic stay, we lack jurisdiction to review it. See Fed. R. App. P. 4(a)(1)(A);

Stephanie–Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703

(9th Cir. 2007) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”).

                                          2                                    17-60058
      The parties’ motions to take judicial notice (Docket Entry Nos. 9, 13) are

denied.

      AFFIRMED.




                                         3                                   17-60058